ORDER

The Missouri State Treasurer, as custodian of the Second Injury Fund (“Second Injury Fund”), appeals the final award of compensation to Stanley Acton (“Acton”) finding the Second Injury Fund liable for permanent and total disability benefits. The Second Injury Fund alleges that the Labor and Industrial Relations Commission (“commission”) erred in finding it ha-ble for the permanent and total disability of Acton because the decision is not supported by the commission’s findings and it is against the weight of the evidence.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).